Order filed, December 06, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00915-CV
                                 ____________

RAY W. WARE, M.D., GUARDIAN FOR THE PERSON AND ESTATE OF
                ALAN KEITH WARE, Appellant

                                         V.

MACARTHUR TOWNHOMES HOMEOWNERS ASSOCIATION BOARD
              OF DIRECTORS, Appellee


                    On Appeal from the 225th District Court
                            Bexar County, Texas
                     Trial Court Cause No. 2017CI20339


                                     ORDER

      The reporter’s record in this case was due October 22, 2018. See Tex. R.
App. P. 35.1. On October 24, 2018, this court ordered the court reporter to file the
record within 30 days. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.
      We order Maria E. Fattahi, the court reporter, to file the record in this
appeal within 30 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. Appellant’s brief will be due 30 days
after Mrs. Fattahi’s portion is received and filed. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Maria E. Fattahi does not timely file the record as ordered,
we may issue an order directing the trial court to conduct a hearing to determine
the reason for the failure to file the record.



                                     PER CURIAM